 In the Matter OfWEST TEXASCOTTONOIL COMPANY, EMPLOYERandAMERICANFEDERATIONOF OIL MILL WORKERS,A. F. L., PETI-TIONERCase No. 16-R-00/.3.-Decided April 29, 1947Mr. Ben R. Howell,of El Paso, Tex., andMr. Ben R. Barbee,ofAbilene, Tex., for the Employer.Messrs. Lester GrahamandAllen Hatchett,,ofAbilene, Tex., forthe Petitioner.Mr. Morton B. Spero,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, the National Labor Relations Boardon December 3, 1946, conducted a prehearing election among theemployees of the Employer in the alleged appropriate unit, to de-termine whether or not they desired to be represented by the Petitionerfor the purposes of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 39 eligiblevoters, that 40 cast ballots, of which 33 were for, and 4 were against,the Petitioner, and 3 were challenged.-Thereafter, a hearing was held at Abilene, Texas, on January 7,1947, before Lewis Moore, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and are here-by affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERWest Texas Cottonoil Company, a Delaware corporation, is en-gaged at its Abilene, Texas, plant, in the processing of cottonseedinto cotton linters, hulls, cottonseed oil, cakes, and meal:Duringthe 6-month period preceding December 1-, 1946, the Employer pur-73 N. L.R. B., No. 122645 646DECISIONS OF NATIONAL LABOR RELATIONS BOARD .chased all its cottonseed, valued at about $660,000, within the Stateof Texas.During the same-period, the Employer sold from this plantabout $290,000 worth of finished products, of which approximately$24,700, or 8.5 percent, represented shipments to points outside theState?The Employer annually purchases within the State ,repairparts valued at approximately $5,000, all of which are manufacturedoutside the State.We find, contrary to the Employer's contention, that the Employeris-engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner-has been certified by the Board in'an appropriate unit.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE VALIDITY OF THE PREHEARING ELECTIONOn-December 3, 1946, a prehearing election, which the Petitionerwon, was conducted in a unit described as : all production and mainte-nance employees, including truck drivers, at the-Employer's Abilene,Texas, plant, but excluding office and clerical employees, solvent de-partment employees, the office porter, and all supervisory employees.The period during which the election was held was not a normal onein the Employer's operations. In this connection, the record showsthat in May 1946, the Employer, which was then extracting oil from--cottonseed by the use of hydraulic presses, decided upon a change ofmethod.It thereupon ordered, as a replacement' for its_ hydraulicpresses, all equipment necessary to extract the oil by the use of chemi-cal solvents, and commenced construction on a building to housethe new solvent extraction units.Thereafter, in an effort to conservethe scarce supply of cottonseed so that it might adequately test its new -solvent extraction units, which were expected by December 15, 1946, -the Employer, on November 1, 1946, ceased the processing of all cotton-1The seeming disparity between the Employee's purchases and its sales appears to bedue to the fact that cottonseed was in exceedingly scarce supply, and the Employer,duringthis period,curtailed its processing activities,and therefore its sales,in order to have onhand a supply of cottonseed adequate to test some new machinery it then had on order. WEST TEXAS COTTONOIL COMPANY647.seed, and shut down its hydraulic pressroom.Most of the 15 pressroomemployees were discharged; the few remaining employees were sentto other mills of the Employer, with the understanding that they wereto be shifted to the solvent-department when it commenced operations.The shut-down of the pressroom had an impact on the remaining oper-ations at the Employer's Abilene plant.The employees retained 2were engaged mainly in receiving additional cottonseed and shippingsome previously processed products ; no cottonseed at all was processedduring this period, although the operations of the plant normally re-volved in large part around such processing.As of December 3, 1946,when the prehearing election was held, the hydraulic pressroom wasstill shut down, and the equipment for the solvent department had notyet arrived.3Accordingly, inasmuch as the plant of the Employer is a processingplant whose main function is to process cottonseed into its variousbyproducts, and inasmuch as the election was held at a time when theEmployer was not engaged in any processing activities, but was ac-tively undergoing a transition with respect to the processing depart-ment, we are of the opinion that theinstant prehearing election shouldnot be accorded any validity, and we shall set aside the election 4V. THE APPROPRIATE UNIT ISSUEThe Petitioner contends that the appropriate unit should consist ofall production and maintenance employees at the Employer's Abilene,Texas, plant, including watchmen, lintermen, and' truck drivers, butexcluding office and clerical employees, solvent department employees,the Office porter, and all supervisory employees.The Employer differs'with the Petitioner, in that it would include all employees except theoperators in the solvent department, and all mixed-feed departmentemployees, and in,that it would exclude watchmen, as monitorial em-ployees, and lintermen, as supervisory employees.The record is clear as to lintermen and watchmen.As to the linter-men, it appears that they operate the linter machines in the lint room,2 The remaining production and maintenance departmentsorcategories of the plantconsist of :(1) seed unloading(2) cleaning room(3) lint loom(4)huller room(5) cake room(6) products handlers(7)truckdrivers(8)watchmen(9)the office porter(10) the local truck driver(11) the yard cleaner(12) the repair man3 On January 2, 1947, after receipt of information that the delivery of the solvent depait-ment machinery would be delayed,the Employerdecided toreopen the hydraulic pressroomuntil the change-over could be made.'Although theEmployer urged as a ground for setting aside the election the contem-plated doubling of the size of its complement by the time the solvent department wasinstalled,we find it unnecessary to pass upon this ground,in view of the above finding. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDrand that each has four men in his work group. The Employer admitsthat lintermen have no authority to hire or discharge employees, butcontends that new employees in the lint- room are trained by thelintermen, and that lintermen can effectively recommend changes inthe status of these employees.While it seems that lintermen reporton the qualifications of these trainees, it does not'appear that thesereports rise to the stature of effective recommendations.Rather doesit appear that,lintermen and their trainees are in the relationship ofmaster craftsmen and apprentice, and as such, they are not supervisorswithin the Board's customary definition of that term.'Accordingly,we-shall include lintermen with the production and maintenance em-ployees.As to, watchmen, the record reveals that they are neither deputizednor uniformed but are armed. The watchmen check on people enter-ing and leaving the plant, and have the authority to report any em-ployee found leaving the plant with company property. They are alsocharged with the duty of enforcing the Employer's fire preventionrules, and have the authority to report employees who violate them.We are of the opinion, therefore, that the duties of watchmen aremonitorial in nature, and we shall, in accordance with our practice ofexcluding monitorial watchmen from production and maintenanceunits, exclude them."However, the - record is both incomplete and indefinite as to themixed-feed department employees and=the solvent department em-ployees.This was apparently due to the state of the Employer'soperations at the time of the hearing. 'Thus, the mixed-feed depart-ment, although established at that time, was staffed with only oneemployee, and the solvent 'department was in the process of beingestablished.7Information as to the functions and duties of the cate-gories of employees in both departments is essential before the unitissue herein can be finally resolved.Under these circumstances; weshall reopen the record in this proceeding, and refer it to the RegionalDirector for the Sixteenth Region for the purpose' of conducting afurther hearing on the appropriate unit issue.ORDERAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with West Texas Cottonoil Company,Abilene, Texas;cMatter of Volney Felt Mills, Inc., 71 NL. R B. 951.Matter of Volnet/Felt Mills, Inc.,71 N L R B 386.The Board has been administratively advised that as of March 18, 1947,the Employerlacked only a few minor pieces of the new equipment,and that it expected to commencesolvent department operations shottly after the receipt thereof. WEST TEXAS COTTONOIL COMPANY649Jr Is HEREBY ORDERED that the prehearing election conducted onDecember 3, 1946, among the employees of the Employer at Abilene,Texas, be, and the same hereby is, vacated and set aside;AND IT IS HEREBY FURTHER ORDERED that the record in this proceedingbe,, and it hereby is, reopened, and that a further hearing be held forthe purpose of taking testimony with respect to the appropriate issueherein ;AND IT, IS HEREBY FURTHER ORDERED that this proceeding be referredto the Regional Director for the Sixteenth Region for the purpose ofconducting such further hearing, and that the said Regional Directorbe, and he hereby is, authorized to issue notice thereof, whenever heshall determine the time to be appropriate.MR. JoIIN M. HOUSTON took.no part in the consideration of the aboveDecision and Order.